Per curiam.
In Disciplinary Proceeding No. S93Y0307, the Respondent, Wayne F. Carmichael, was charged by the State Bar of Georgia with violating Standards 4, 22 (b), 23, and 44 of Bar Rule 4-102. He was personally served with a Notice of Discipline pursuant to Bar Rule 4-208.1 which recited, inter alia, that the Investigative Panel had determined that the appropriate sanction for the violations is disbarment. The Respondent failed to respond to the Notice of Discipline within 20 days as required by Bar Rule 4-208.3.
In Disciplinary Proceeding No. S93Y1305, pursuant to investigation and a finding of probable cause, the State Bar filed a Formal Complaint against the Respondent, charging him with violations of Standards 4, 44, 45, and 68 of Bar Rule 4-102, all arising out of his abandonment of a client in a divorce proceeding. The formal complaint also alleged that the Respondent had violated Bar Rule 4-103 *228which provides for discretionary suspension or disbarment for the third or subsequent violation of State Bar Rules. Accordingly, the complaint requested that the review panel proceed according to Bar Rule 4-103 to disbar the Respondent. In response to the simultaneous petition by the State Bar, this Court appointed a special master in these proceedings. Inasmuch as the Respondent failed to answer the formal complaint within the time allowed, the special master entered an order making findings of fact and conclusions of law by default and recommending that the Respondent be disbarred.
Decided June 21, 1993.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
The review panel of the State Disciplinary Board has approved and accepted the recommendation of the special master and recommends to this Court that the Respondent be disbarred.
We have reviewed the records in Disciplinary Proceeding Nos. S93Y0307 and S93Y1305. Accordingly, it is hereby ordered that Wayne F. Carmichael be disbarred from the practice of law in the State of Georgia.

All the Justices concur; Clarke, C. J., not participating.